Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-20-00350-CV

                           IN THE INTEREST OF L.R.C., a Child

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-PA-01226
                          Honorable Richard Garcia, Judge Presiding

       BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE WATKINS

       In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.
It is ORDERED that no costs be assessed against appellant in relation to this appeal because
appellant qualifies as indigent under Texas Rule of Appellate Procedure 20.

       Appellate counsel’s motion to withdraw is DENIED.

       SIGNED October 21, 2020.


                                                _____________________________
                                                Beth Watkins, Justice